Citation Nr: 1220269	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-37 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

What initial evaluation is warranted for mid back strain with mild dextroconvex scoliosis?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

As the Veteran has appealed the initial rating of his mid back strain with mild dextroconvex scoliosis, the Board has styled the issue as noted on the cover sheet.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal was previously before the Board in June 2011.  The Board denied the Veteran's claim for an increased rating based upon findings from a May 2008 VA examination report.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2012 Order, vacated the Board's June 2011 decision (singularly vacating the mid back strain issue), and, in so doing, remanded the case to the Board for action consistent with a December 2011 Joint Motion.  The case is now, once more, before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2011 Joint Motion for Remand, the parties agreed that the Board failed to ensure that VA complied with its duty to assist the Veteran by not providing him with a new VA compensation examination after he alleged that his service-connected disorder had become materially worse since May 2008.

As such, on remand, the Veteran should be scheduled for a VA spine examination to determine the current severity of his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he identify any health care provider who has treated his back strain since May 2008.  Any records obtained must be associated with the appellant's claims folder or Virtual VA.  If the RO cannot locate any identified record, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2.  Thereafter, the RO must schedule the Veteran for a VA spine examination by a physician to determine the nature and extent of his mid back strain with mild dextroconvex scoliosis.  All indicated tests must be accomplished.  The claims file, a copy of this remand, and all pertinent records from Virtual VA must be made available to the examiner.  The examiner must specifically identify the date range which covers the records reviewed on Virtual VA.  The examination must be completed in accordance with the latest Disability Examination worksheet for the spine, and include evaluation of the impairment of the spine as well as determination of any additional loss of range of motion after repetitive use.   The examiner must express an opinion on whether pain could significantly limit functional ability during flare-ups.  The examiner must provide the detail required by DeLuca v. Brown, 8 Vet.App. 202, 206 (1995). or explain why this information cannot feasibly be provided.  The examiner must provide a complete rationale for any opinion offered.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  Thereafter, the Appeals Management Center/RO should undertake any additional development as warranted and must readjudicate the issue on appeal.  The RO must ensure that the examiner has identified the date range which covers the records reviewed on Virtual VA.  If the benefit is not granted, the appellant and his counsel must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


